DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 12/07/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,609,506 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s amendment filed on 12/07/2020 has been reviewed by the examiner in view of the prior art of record Dressler et al. (US 2012/0230497 A1), and the prior art of record fails to teach the cited claim limitations of “metadata indicating audio object spreads in two or more of three dimensions, wherein the audio object spreads are the same in the two or more dimensions, and wherein the rendering involves controlling the audio object spreads in the two or more dimensions in response to the metadata”. Prior art of record Dressler teaches “an audio creation system to create audio objects by associating sound sources with attributes of those sound sources, such as location, velocity, directivity, downmix parameters to specific speaker locations. Then audio objects can be rendered based on the attribute information encoded in the objects based on the object’s coordinates and metadata”. However, Dressler fails to teach the cited claim limitations of “metadata indicating audio object spreads in two or more of three dimensions, wherein the audio object spreads are the same in the two or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




February 23, 2021
/SIMON KING/Primary Examiner, Art Unit 2653